OPINION OF THE COURT

Per Curiam.

The Departmental Disciplinary Committee moves for an order confirming its findings of fact and conclusion of law and directing that respondent be disbarred.
Respondent was admitted to practice as an attorney and counselor at law in the Appellate Division, First Department, on April 28, 1954. He was served with a statement of charges, dated November 13, 1980. The respondent did not answer the charges nor did he appear at the hearings before the committee. He is presently in default on this motion.
The evidence overwhelmingly supports the committee’s conclusion that respondent is guilty of serious professional misconduct in:
*334(a) neglecting legal matters entrusted to him and failing to return unearned fees in violation of DR 6-101 (A) (3) of the Code of Professional Responsibility;
(b) engaging in conduct involving dishonesty, fraud, deceit and misrepresentation in violation of DR 1-102 (A) (4) of the Code of Professional Responsibility;
(c) practicing law under a trade name not being qualified to do so in violation of DR 2-103 (D) of the Code of Professional Responsibility; and
(d) failing to co-operate with the Departmental Disciplinary Committee, First Judicial Department, in violation of 22 NYCRR 603.4, and DR 1-102(A) (5) of the Code of Professional Responsibility.
This record indicates respondent’s total lack of moral fitness to continue as a member of the legal profession. Accordingly, the committee’s findings of fact and conclusions of law should be confirmed and the respondent should be disbarred.
Murphy, P. J., Kupferman, Birns, Ross and MarKEWICH, JJ., concur.
Respondent disbarred.